Citation Nr: 1609393	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-32 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Oakland, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral ankle condition, to include as due to a service-connected disability. 

2. Entitlement to service connection for a bilateral ankle condition, to include as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1974 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of the proceeding is of record.

The issue of entitlement to service connection for a bilateral ankle condition, to include as due to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2003 rating decision, the RO denied a service connection claim for right and left ankle disabilities.  The Veteran did not submit new and material evidence or perfect an appeal within one year of that decision and the decision became final.

2. The evidence added to the record since the May 2003 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral ankle condition, to include as due to a service-connected disability.


CONCLUSIONS OF LAW

1. The May 2003 rating decision, which denied the Veteran's claim of entitlement to service connection for right and left ankle disabilities, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2015).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral ankle condition, to include as due to a service-connected disability.  38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the claim to reopen, discussion of the duties to notify and assist is not necessary. 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a May 2003 rating decision, the RO denied the Veteran's service connection claim for right and left ankle disabilities on the basis that there was no evidence showing that the Veteran has a bilateral ankle condition due to service or due to his service-connected bilateral plantar calluses.  

Since the May 2003 rating decision, the Veteran has submitted post-service treatment records showing that he has a bilateral ankle condition.  The Veteran also submitted a February 2010 statement from Dr. R.T., a VA podiatrist.  Dr. R.T. indicated that the Veteran injured his feet and ankles while in service.  In addition, the Veteran presented testimony at a January 2016 hearing, where he testified that he injured his ankles by running in service and that his current condition is due to his service-connected bilateral foot disability. 

The Board finds this evidence "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The treatment records reflect a diagnosed disability.  Furthermore, the Veteran's testimony attributes his current condition to service and his service-connected bilateral foot disability.  Although, this evidence does not prove that the Veteran's bilateral ankle condition is related to service, it does trigger VA's duty to assist.  See Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a bilateral ankle condition, to include as due to a service-connected disability has been received, to this extent, the appeal is granted.


REMAND

In light of the reopening above, the Veteran's claim for service connection must be reviewed de novo.  However, the Board finds that further development is needed prior to adjudicating the claim.

The Veteran attributes his bilateral ankle condition to an in-service injury.  He contends that he twisted his ankles by running "up and down hills, and over rocks" in service.  The Veteran also claims that his bilateral ankle condition is secondary to his service-connected bilateral foot disability.  To date, the Veteran has not been afforded a VA examination addressing the etiology of his current condition.  Thus, a remand is necessary to determine whether the Veteran's bilateral ankle condition was caused or aggravated by an in-service injury or his service-connected bilateral foot disability. 

At the January 2016 hearing, the Veteran indicated that he received treatment from a VA facility on Fort Miley in 1976.  Records from this location have not been associated with the claims file and it is unclear whether the records are still available.  On remand, attempts should be made to obtain the outstanding treatment records.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names, addresses, and approximate dates of treatment for all health care providers that treated the Veteran for his bilateral ankle condition since service, including any records from the VA facility at Fort Miley.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his bilateral ankle condition.  The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral ankle condition is related to service.  In providing an opinion, the examiner should consider the Veteran's assertions regarding an in-service injury as discussed above. 

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral ankle condition was caused or aggravated by the Veteran's service-connected bilateral foot disability. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3. Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


